Case: 21-10664     Document: 00516135554         Page: 1     Date Filed: 12/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-10664                    December 17, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Erik Tovar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:14-CR-471-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Robert Erik Tovar, federal prisoner # 49118-177, pleaded guilty in
   2015 to possession with intent to distribute a controlled substance, and the
   district court sentenced him, as a career offender under U.S.S.G. § 4B1.1,
   below the advisory guidelines range to 120 months of imprisonment and a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10664      Document: 00516135554           Page: 2   Date Filed: 12/17/2021




                                     No. 21-10664


   three-year term of supervised release. Tovar appeals the denial by the district
   court of his motion for a compassionate release under 18 U.S.C.
   § 3582(c)(1)(A)(i).
          We review a district court’s decision denying compassionate release
   for abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). Although we have “not said what constitutes an abuse of discretion
   for compassionate release claims under § 3582(c)(1)(A)(i) of the First Step
   Act,” an abuse of discretion in the analogous § 3582(c)(2) context is shown
   if the district court “bases its decision on an error of law or a clearly
   erroneous assessment of the evidence.” Id. (internal quotation marks and
   citation omitted).
          Tovar argues that the district court erred in denying his motion for
   compassionate release because it did not properly weigh the 18 U.S.C.
   § 3553(a) sentencing factors and the import of Amendment 798 to the
   Sentencing Guidelines.      However, his arguments amount to a mere
   disagreement with the court’s balancing of the § 3553(a) factors, which “is
   not a sufficient ground for reversal.” Chambliss, 948 F.3d at 694.
          The judgment of the district court is AFFIRMED.




                                          2